DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 15, 2021 has been entered.

Applicants' arguments, filed November 15, 2021, have been fully considered but they are not deemed to be fully persuasive.  The following rejections and/or objections constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 10, 12, 13, 15 and 16 were rejected under 35 U.S.C. 103 as being unpatentable over Zeng (WO 2013/092345; Zeng’345). This rejection is MAINTAINED for the reasons of record set forth herein.
Zeng’345 discloses a pressured metered dose inhaler (pMDI) comprising a canister with a formulation of a tiotropium salt and an HFA propellant (whole document, e.g., abstract). The inhaler shown in figure 1 comprises a known type of aerosol dispensing canister 25 of generally cylindrical shape that is housed within the main body of the inhaler (p 4, ln 13 - 16). For a solution formulation that is a single homogenous phase, the tiotropium salt is dissolved in the propellant and typically a co-solvent to solubilize that active ingredient to avoid potential problems such as blockage of the pMDI dispensing nozzle orifice, physical instability of the suspended particles and obviating the need for suspending agents such as surfactants while also being easier to manufacture (p 8, ln 9 - 21). Depending on the required dose, the amount of tiotropium salt will vary but the preferred amount of tiotropium bromide corresponds to 0.00422 wt% (p 9, ln 28 – p 10, ln 2). The first co-solvent is preferably ethanol that is preferably present in an amount of 12 – 20%, more preferably 12-15%, by weight based on the total weight of the formulation (p 8, ln 23 - 26). The solution preferably contains a mineral acid or organic acid to help prevent chemical degradation of the tiotropium salt in the presence of the co-solvent(s) with citric acid being the most preferred (p 8, ln 32 – 37). The amount of acid is probably less than 0.5% and more preferably 0.05-0.10% by weight based on the total weight of the formulation (p 8, ln 35 - 37). The exemplary formulations at the top of p 9 uses 0.01107% of the bromide salt of tiotropium, 20% 
Explicit preparation of a tiotropium salt formulation having ingredients with amounts lying within the claimed ranges is not disclosed by Zeng’345.
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to prepare a tiotropium salt formulation that comprises > 0.125 wt% and < 0.2wt% citric acid and to provide an aerosol canister containing such a formulation that can be part of a metered dose inhaler. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because Zeng’345 discloses that less than 0.5% citric acid can be present in such formulations, a range which encompasses the claimed range. The amounts of the other required ingredients disclosed by the applied prior art overlap or are encompassed by the ranges of the instant claims and such ranges are prima facie obvious (see MPEP 2144.05). “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.” In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).  See MPEP 2144.05. There is no evidence of record as to the criticality of the claimed amounts of the various ingredients such as citric acid. The formulations of Zeng’345 use a single propellant, such as HFA 134a, and thus the propellant portion of the formulation can consist of HFA 134a. This means that 100% of the propellant is this compound, meeting the limitation of claim 9.


These arguments are unpersuasive. The appropriate time frame for this case which is being examined under the first inventor to file provisions of the AIA  is the effective filing date of the instant claims, which is not necessarily the same as filing date, particularly as in the instant case when various benefit claims are present. Applicants contend that while Zeng’345 discloses a range of less than 0.5% and more preferably 0.05-0.10% for the amount of citric acid present, the disclosure in a different document (Zeng’237) that also qualifies as prior art of 0.05 – 0.10% citric acid teaches away from the claimed range of at least 0.125% and no greater than 0.2 wt%. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). (MPEP 2123). Furthermore, “the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. MPEP 2123, emphasis added. An exhaustive review of the complete prior art for any composition such as the one claimed would locate a number of prior art references disclosing various examples of formulations that contain similar ingredients with the differing disclosed ranges for amounts of ingredients in the composition generally and what amounts might be the most preferable. Whether present in a single document or looking at the possible ranges for the same ingredient in similar compositions disclosed in different prior art documents, that different ranges are disclosed does not rise to the level of teaching away since there is no criticism, discrediting or otherwise discouraging of the other values. The claimed range of 0.125 – 0.2 wt% is encompassed by the broad range of less than 0.5% but outside the more preferable range of 0.05 – 0.10% disclosed by Zeng’345 (with that more preferable range being identical range that is the broadest range disclosed by Zeng’237), the instant claims are rendered obvious by Zeng’345 as there is no evidence of the criticality of the claimed range.

Claims 1 – 16 were rejected under 35 U.S.C. 103 as being unpatentable over Zeng’345 as applied to claims 1 – 10, 12, 13 and 15 above, further in view of Dams (US 2010/0258119). This rejection is MAINTAINED for the reasons of record set forth herein.
Zeng’345 is discussed above.
The presence of a coating on the interior surface of the aerosol canister and a dose counter is not disclosed.
Dams discloses a medical inhalation device having a monofunctional polyfluoropolyether silane and a non-fluorinated cross-linking agent applied to a surface 
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an interior coating and dose counter into the pMDI disclosed by Zeng’345. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because such coatings can be used to improve the surface properties and structural integrity of medicinal inhalation devices to further reduce worries about negative interactions of the container with the formulation and vice versa 

Applicants do not present any specific arguments regarding Dams for the Examiner to address herein.

Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nissa M Westerberg whose telephone number is (571)270-3532. The examiner can normally be reached M - F 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-
/Nissa M Westerberg/Primary Examiner, Art Unit 1618